Title: To George Washington from Britannicus, 18 November 1775
From: Britannicus
To: Washington, George



Sir
Novr 18. 1775

The enclosed Papers I Received a few days ago. I suppose they came from Mr Hitchborn. He appears very certain the Preston might be taken, but from her Situation, and being unrigged, it will be very Difficult, if not Impossible to secure her, for as soon as daylight appears, she might be Beat to pieces by the Batteries of the Town, to which she would be a fair mark; or she might be retaken by being Boarded from the other Ships and Transports, which can furnish (together with the Town) a large Body of Men for that purpose. If she could be taken, but not carried off, would it not be an Essential object to Secure her

Powder and Small Arms? for which purpose a Sufficient number of Whale Boats might Remove them to Chelsea in a short time and afterward the Ship be Burnt: first Removeing the men to Noddles Island.
If Mr H—’s plan be a good one, might it not be applyed with a better chance of Success to the taking of the Boyne? which, According to H— lies near the west End of Spectacle Island rigged. If she could be taken, she might be, from her Situation, not only secured, but made good use of for taking the Castle, which perhaps in its present dismembered state might be attended with no great Difficulty. Here would be probably found good Collection of Arms and Ammunition, the great Desideratum. I am with much Esteem your Excys most hume Servt

Britannicus

